MEMORANDUM **
Jerry Vierra appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging constitutional violations and a conspiracy by county officials stemming from a book he authored entitled “Rigged Court Cases.” We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim, Barnett *728v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed Vierra’s amended complaint because he failed to allege the violation of any rights guaranteed by the federal Constitution or statutes. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980) (per curiam) (stating that under § 1983, a plaintiff must show that the defendant deprived the plaintiff of rights secured by the Constitution or other federal laws). Furthermore, Vierra failed to allege sufficiently a conspiracy to violate his rights. See id. (explaining that conclusory allegations of conspiracy are insufficient to support a claim under § 1983); Woodrum v. Woodward County, 866 F.2d 1121, 1126 (9th Cir.1989) (stating that a plaintiff must show that an actual deprivation of his Constitutional rights resulted from an alleged conspiracy).
The district court did not abuse its discretion in denying Vierra’s motions to reconsider because Vierra failed to show cause justifying reconsideration. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993) (setting forth elements for reconsideration). Notwithstanding Vierra’s failure to comply with Fed. R.App. P. 28(a), we are not persuaded that the district court improperly denied his post-dismissal motions.
Vierra’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.